Citation Nr: 0534127	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for lymphedema.


REPRESENTATION

Veteran represented by:	Christopher N. Hug, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.  

Procedural history

In a March 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts 
denied the veteran's claim of entitlement to service 
connection for lymphedema.  The veteran was notified of that 
decision and his appellate rights in a March 2000 letter.  He 
did not appeal within the applicable time period.  Thus, the 
March 2000 RO decision is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

In August 2002, the veteran requested reopening of his claim 
of entitlement to service connection for lymphedema.  The 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Boston RO 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
lymphedema.  The veteran indicated disagreement with this 
decision in July 2003 and, after being issued a statement of 
the case, perfected his appeal by means of his submission of 
a substantive appeal 
(VA Form 9) in July 2004.

In support of his appeal, in December 2003, the veteran 
testified before a Decision Review Officer at the RO.  In 
September 2005, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

As set forth in more detail below, the Board finds that 
additional evidentiary development is required prior to 
rendering a decision on the merits of the underlying claim 
service connection for lymphedema.  This issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
by him is required.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied service 
connection for lymphedema.  The veteran did not appeal.

2.  The evidence added to the record since the March 2000 
rating decision includes testimony from the veteran as well 
as clinical records which, when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the claim; and, when considered by itself or 
together with previous evidence of record, raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection 
for lymphedema is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
claim of service connection for lymphedema.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for lymphedema.  He 
essentially contends that he has experienced symptoms of 
lymphedema since he underwent surgery for varicose veins 
during service.  Implicit in the veteran's presentation is 
the contention that new and material evidence has been 
received which is sufficient to reopen his previously denied 
claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  Third, VA 
must inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  Finally, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

In this case, in April 2003, the RO sent the veteran a letter 
for the express purpose of complying with the VCAA.  That 
letter notified the veteran that he had to submit new and 
material evidence to reopen his claim and advised him of the 
requirements to establish an award of service connection.  He 
was further advised that VA would obtain relevant federal 
records and he was responsible for submitting or identifying 
other records, such as private medical records.  The April 
2003 letter also substantially complied with the final 38 
C.F.R. § 3.159(b) notification requirement in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  
Neither the veteran nor his attorney has argued otherwise.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Regardless, given the favorable outcome below, it is clear 
that the veteran has not been prejudiced by any defect in 
notification.  

Duty to assist

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

Under the VCAA, however, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that no 
additional development action is required prior to 
consideration of the new and material issue, particularly in 
light of the favorable decision below.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and elected to present 
testimony before both a Decision Review Officer and then at a 
Travel Board hearing.  See 38 C.F.R. § 3.103 (2005).  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2005).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.  



Continuity of symptomatology

The mere fact of an in-service disease is not enough; there 
must be evidence of a chronic disability resulting from that 
disease. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the  claim. 38 C.F.R. § 
3.303(b) (2005).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

At the time of the March 2000 rating decision which denied 
the veteran's claim of entitlement to service connection for 
lymphedema, his service medical records had been obtained and 
associated with his VA claims folder.  In pertinent part, 
these records show that at his May 1969 service enlistment 
medical examination, the veteran reported a history of 
surgical vein ligation of the right leg in 1967.  
Nonetheless, he was determined to be fit for duty.  

In-service medical records are negative for pertinent 
abnormalities until February 1971, when the veteran sought 
treatment for painful varicose veins in the right leg.  The 
following month, he was hospitalized and underwent multiple 
ligations of right short saphenous varicose veins.  
Subsequent service medical records show that the veteran was 
seen on several occasions in connection with his complaints 
of pain in both legs associated with prolonged standing and 
walking.  Examination showed varicosities of the legs.  
Lymphedema was not noted in the service medical records.  

In July 1999, the veteran submitted his original claim of 
entitlement to service connection for lymphedema.  In support 
of his claim, he submitted November 1999 private clinical 
records showing that he was under treatment for idiopathic 
chronic lymphedema manifested by severe swelling of the lower 
extremities.  

The veteran underwent VA medical examination in November 1999 
at which he reported a history of lymphedema for the previous 
seven years, recently becoming worse.  The diagnosis was 
bilateral lymphedema of both legs of unclear etiology.  

In a March 2000 rating decision, the RO denied service 
connection for lymphedema on the basis that such condition 
had existed prior to service and had not been aggravated 
therein.  In a March 2000 letter, the veteran was notified of 
that decision and his appellate rights, but he did not 
appeal.  

In August 2002, the veteran submitted a request to reopen his 
claim of service connection for lymphedema.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in March 2000.  The additional evidence 
received will be discussed in the Board's analysis below.

Analysis

It is the Board's responsibility to determine whether new and 
material evidence has been received which is sufficient to 
reopen the veteran's claim.

A review of the record indicates that the additional evidence 
received since the March 2000 rating decision includes post-
service VA and private medical records, as well as testimony 
provided by the veteran at the December 2003 and September 
2005 personal hearings.  

The VA clinical evidence received includes outpatient 
treatment records, dated from September 1998 to April 2005.  
In pertinent part, these records show treatment for 
longstanding lymphedema.  

he private medical evidence received since the final March 
2000 rating decision includes an October 2005 letter from a 
vascular surgeon, H.S.F., M.D., who indicated that he had 
known the veteran since 1979 and had treated him for 
recurrent chronic venous insufficiency, as well as severe 
lymphedema.  Dr. F. noted that the veteran had reported that 
he had had trouble with his legs since undergoing surgery for 
varicose veins in service.  Dr. F. further indicated that the 
veteran's condition was permanent and disabling.  

Finally, at December 2003 and September 2005 personal 
hearings, the veteran testified that although he had 
undergone surgery for varicose veins on his right leg prior 
to service, he did not begin to experience chronic problems 
with swelling in both legs until after his in-service 
varicose vein surgery.  He further testified that he 
continued to experience chronic problems with swelling with 
his legs after his separation from service.  

As noted above, the RO's prior final denial in March 2000 was 
predicated on a finding that the veteran's lymphedema existed 
prior to service and had not been aggravated therein.  The 
additional evidence which has been added to the record since 
that decision includes the veteran's testimony to the effect 
that he first began to experience swelling in the legs after 
his entrance into service and continued to experience chronic 
swelling thereafter.   He has also submitted private medical 
evidence which tends to corroborate his reports of chronic 
swelling in the legs since service.  This evidence also 
indicates that the veteran's symptoms of swelling in the legs 
is due to lymphedema.  

The Board notes that this evidence is obviously "new" in 
that it was not of record at the time of the March 2000 
rating decision.  Moreover, the Board finds that such 
evidence is "material" in that it relates to a critical 
element of the claim that was previously unmet, specifically 
Hickson element (2), evidence of in-service incurrence or 
aggravation.  This evidence, in the opinion of the Board, 
therefore relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the recently submitted evidence being both new 
and material, the veteran's claim is reopened.  

Additional comments

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim]. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for lymphedema is reopened; 
to that extent only, the appeal is granted.


REMAND

After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  
Specifically, the Board finds that a VA medical opinion is 
necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Board observes that lymphedema is "chronic . . . edema 
of the extremities due to an accumulation of interstitial 
fluid as a result of stasis of lymph, which is secondary to 
obstruction of lymph vessels or disorders of the lymph 
nodes."  Dorland's Illustrated Medical Dictionary, Twenty-
sixth Edition, 763.   The veteran himself put it more 
eloquently:  "All the garbage stays down there."  See the 
September 2005 hearing transcript, page 11. "Varicose" 
veins are "unnaturally and permanently distended."  Id. at 
1437. 

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The RO 
originally denied the claim on the theory, as the Board 
understands it, that the pre-service varicose veins were 
manifestations of lymphedema and that such lymphedema was not 
aggravated by military service.  It appears that the 
veteran's theory of entitlement to service connection is that 
the lymphedema was unrelated to the varicose veins, with the 
exception that lymphedema started, and was due to, surgery on 
the varicose veins which was performed during service.  See 
the September 2005 hearing transcript, pages 6-9.    

A review of the record indicates that the veteran's service 
entrance medical examination report notes a pre-service 
history of varicose veins, but is negative for notations of 
lymphedema.  It is unclear from the medical evidence which is 
now of record whether the pre-service varicose veins were 
manifestations of lymphedema (which appears to be the RO's 
theory) or whether lymphedema did not exist prior to service 
and that surgery to correct the varicose veins caused the 
lymphedema (which appears to be the veteran's theory).  In 
addition, even if lymphedema pre-existed service (in the form 
of varicose veins), there is still the matter of aggravation 
to consider.  For these reasons, a medical opinion is 
required.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  The veteran's  claims folder and a 
copy of this REMAND should be provided to 
a physician for review.  The physician 
should be requested to review the record 
and provide an opinion as to the 
following questions:  

(1) Did the pre-service varicose veins 
represent the onset of the currently 
diagnosed lymphedema?

(2) If the veteran's lymphedema 
preexisted service, was it aggravated 
during or due to service?  

(3) If the lymphedema did not pre-exist 
service, is it at least as likely as not 
that current lymphedema is causally 
related to the veteran's service or any 
incident therein, to include treatment 
for varicose veins? 

If the examiner believes that physical examination 
of the veteran is necessary in order to render an 
informed opinion, this should be accomplished.

A report should be prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his attorney should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


